 NORTHERN CHEMICAL INDUSTRIES, INC.77rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3)of the Act.WE WILLoffer to JamesAdair, LouisValentino,John Maio,and CharlesGallagher immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights andprivileges previously enjoyed,and make them whole for any loss of paysuffered as a result of the discrimination against them.All of our employees are free to become, remain,or to refrain from becomingor remaining,members in good standing in the above-named Union or anyother labor organization,except to the extent that this right may be affected byan agreement in conformity with Section 8 (a) (3) ofthe Act.TABULATING CARD COMPANY,INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or coveredby any othermaterial.Northern Chemical Industries,Inc.,The Summers FertilizerCompany, Inc.andLocal 650, International Chemical WorkersUnion,AFL-CIO,Petitioner.Case No. 1-RC-5031.March 6,1959DECISION CLARIFYING CERTIFICATION OFREPRESENTATIVESOn June 13, 1958, following a Board-directed election,'- theRegional Director for the First Region certified the Petitioner asbargaining representative of employees in the appropriate unit.Thereafter, on September 22, 1958, the Petitioner filed a motionfor clarification of the bargaining unit with respect to certain jobclassifications.On November 17, 1958, the Board remanded theproceeding to the Regional Director for the purpose of conductinga hearing on the issues raised in the Petitioner's motion.On December 18 and 19, 1958, in accordance with the above order,a hearing was held before Thomas E. McDonald, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicialerror and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegateditspowersherein to athree-member panel [Members Rodgers,Bean,and Fanning].Upon the basis of the evidence adduced at the hearing and onthe entirerecord in this case, the Board finds:The Employer, contrary to the Petitioner, contends that the indi-vidualsin the followingnine classifications are supervisors andare excludedfrom the unit.iUnpublished.123 NLRB No. 4. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Summers Fertilizer Company, Inc.Leadman:Since June 5, 1958, the Employer has redesignated thisclassification as foreman.There are presently three individualshaving this job title.During the months of June through October,Summers' slack period, these leadmen or foremen do productionwork on a single shift.However, during the remainder of theyear they are each in charge of a shift and responsibly direct from15 to 20 employees.They assign work to their subordinates andcan transfer them from job to job.They attend meetings ofsupervisors.We find that the leadmen are supervisors and areexcluded from the unit.Northern Chemical Industries, Inc.Pipefitter leadman:Since June 5, 1958, this classification hasbeen designated as pipefitter foreman.The individual. holding thisjob responsibly directs the work of the 10 to 15 pipefitters in thepipefitting department.He exercises independent judgment inassigning jobs to his subordinates and is responsible for all pipe-fitting at the plant.He has the authority to discipline and has inseveral instances effectively recommended promotions for subor-dinates.He also has authority effectively to recommend discharge.We find that the pipefitter leadman is a supervisor and is excludedfrom the unit.Assistant master mechanic :This man regularly and responsiblyassigns and directs the work of the mechanical department com-prising about 30 employees.He is responsible for, and usesjudgment in, laying out all mechanical work at the plant.Hissubordinates include millwrights, laborers, machinists, welders, andmechanics.The uncontradicted testimony of his immediate super-visor, the master mechanic, is that he has the authority to disciplinehis subordinates and effectively to recommend discharge and promo-tion.We find that the assistant master mechanic is a supervisorand is excluded from the unit.Electrical leadman:Since June 5, 1958, this classification hasbeen changed to electrical foreman. In addition to an admittedsupervisor, the electrical department consists of four men includingthe electrical leadman.The Employer thus contends that the de-partment has two supervisors for three rank-and-file employees,a disproportionate ratio.The leadman receives work orders, principally from the depart-ment supervisor, and directs the other three employees who actas his helpers in accomplishing them.Aside from the leadman, whohas had over 40 years' experience, there are no first-class electricians NORTHERN CHEMICAL INDUSTRIES,INC.79in the department.Such direction or judgment as the leadmanexercises is that usually exercised by an experienced mechanic withrespect to less skilled helpers.We find that therelationship of the leadman to the other em-ployees in the department is not supervisory within the Act's defi-nition and deem him included in the unit.2Instrument leadman :This classification has been designated asinstrument foreman since June 5, 1958.The instrument departmentis supervised by an instrument supervisor.The instrument lead-man spends 80 to 90 percent of his time working with his tools.He relays orders from the instrument supervisor and looks afterthework in the department.He does not have the authorityeffectively to recommend hire or discharge or to enforce discipline.It appears that the leadman recommended the promotion of oneinstrumentman on the basis of craft proficiency.However, itfurther appears that the leadman does not regularly have or exerciseauthority effectively to recommend promotions.The leadman laysout work for other instrument men, but such judgment and direc-tion as he exercises is of the kind exercised by an experiencedmechanic.The instrument men normally look to the departmentsupervisor for work assignments and the resolution of problemsarising from their work.The leadman acts as department super-visor when the department supervisor is on vacation.We find thatthe instrument leadman is not a supervisor and is included in theunit.Powerhouse leadman:This classification has been changed toassistantengineer.It appears that this individualacts as assistantto the chief engineer, who is in charge of the powerhouse.Thepowerhouse department consists of 15 men, including 4 watchengineersand the powerhouse leadman.A watch engineer is incharge of each powerhouse shift of three men.The powerhouseleadman assisted by a fireman and an engineer's helper spends aconsiderable portion of his time as a mechanic in the maintenanceof the powerhouse. In addition, he trains new powerhouse employ-ees and gives safety instructions to the powerhouse employees.The leadman relays orders from the chief engineer to the watchengineers and from time to time acts as a watch engineer whenone of them is absent.The leadman does not have authority todiscipline,or effectively to recommend personnel changes.Onoccasionswhen the chief engineer is absent from the plant hisduties areassumed by the leadman. In emergency situations theleadman can call powerhouse employees to the plant and authorizeovertime.However, it does not appear that the leadman regularly2United States Gypsum Company,118 NLRB 20, 29. 80DECISIONS OF NATIONAL LABOR RELATIONS. BOARDand responsibly directs the work of powerhouse employees. Whateversupervisory authority he exercises is of a sporadic and irregularnature, insufficient to constitute him a supervisor within the mean-ing of the Act.3Accordingly, Nye find that the powerhouse leadmanis not a supervisor and is included in the unit.Shipping leadman:This classification has been redesignated ship-ping and bagging foreman.The shipping leadman regularly andresponsibly directs the work of 25 to 35 men, including 2 or 3shift leadmen.He is in charge of the bagging and shipping ofsuperphosphate and exercises independent judgment in carryingout his duties.He assigns work and has the authority effectivelyto recommend personnel changes.We deem the shipping foremanexcluded from the unit as a supervisor.Superphosphate leadman:The classification of OttoWellman,whose supervisory status is in dispute, has been changed fromsuperphosphate leadman to superphosphate plant foreman.Theparties do not dispute the nonsupervisory status of the three remain-ing leadmen.Wellman works with a shift in the manufactureof superphosphate.He relays orders from the general foremanto the leadmen.Welhnan's work involves checking the machineryand watching the process.He does not originate orders and doesnot exercise independent judgment in connection with the work.Wellman and the three leadmen work on rotating shifts.A jobdescription prepared by the Employer states that the superphosphateleadman has the authority effectively to recommend personnelchanges.However, it does not appear that Wellman was apprisedof, or exercised, such authority prior to the hearing.During the2 months that production is slack Wellman directs a plant cleanupcrew, but such direction as he exercises is at this time of a routinenature not requiring the exercise of independent judgment.Wefind that Wellman, either as superphosphate leadman, or superphos-phate plant foreman, is not a supervisor and is included in the unit.Senior store cleric:The senior store clerk works with four juniorstore clerks in five warehouses under the supervision of the headstorekeeper.The senior store clerk makes out requisitions, overseesthe receipt of materials and keeps records.During the infrequentabsences of the head storekeeper the senior store clerk assumes hisduties.The head storekeeper testified that the senior store clerkhad the authority effectively to recommend personnel changes andenforce discipline.However, it does not appear that the seniorstore clerk has ever been advised of, or exercised such authority.The senior store clerk directs the work of the junior clerks on theorders of the head storekeeper and from time to time on his own.3United States Gypsum Company,116 NLRB 1771, 1773. NORTHERN CHEMICAL INDUSTRIES, INC.81However, such direction is of a routine nature not requiring inde-pendent judgment.Directions requiring independent judgmentoriginate with the head storekeeper or higher supervisory authority.At least 50 percent of the senior store clerk's time is devoted tophysical work, including the driving and unloading of trucks..If the senior store clerk is assumed to be a supervisor, the super-visor to employee ratio would be a disproportionate two to four.We find that the senior store clerk is not a supervisor and is includedin the unit.In view of the foregoing, we shall amend our certification ofrepresentatives with respect to the employees included in the unitby specifically excluding the individuals in the classifications listedinAppendix A attached hereto and specifically including in theunit the employees in the classifications set forth in Appendix B.[The Board amended the certification of representatives issuedtoLocal 650, International ChemicalWorkers Union, AFL-CIO,in Case No. 1-RC-5031 to exclude specifically the individuals inthe classifications set forth in Appendix A and to include specificallythe employees in the classifications listed in Appendix B attachedhereto.]APPENDIX AEXCLUDED CLASSIFICATIONSThe Summers Fertilizer Company, Inc.1.Leadmen(foremen)Northern Chemical Industries, Inc.1.Pipefitter leadman(pipefitting foreman)2.Assistant master mechanic3.Shipping leadman(shipping and bagging foreman)APPENDIX BINCLUDEDCLASSIFICATIONSNorthern Chemical Industries, Inc.1.Electrical leadman (electrical foreman)2. Instrument leadman (instrument departmentforeman)3.Powerhouse leadman (assistant engineer)4.Superphosphate leadman (superphosphateplant foreman)5.Senior store clerk508889 -60-vol. 123-7